Title: To Thomas Jefferson from Albert Gallatin, [26 November 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Treas. Dep. Thursday morning [26 Nov. 1801]
In relation to the within papers, it is proposed to transmit those concerning Latimer to Mr Dallas, with request that he should make a private enquiry into the facts & give this Depart. his opinion as to the Legality or illegality of the Collector’s conduct. From his report we will be able to judge whether the subject deserves consideration. With respect to Jordan, it is proposed to write to him as advised by Mr Steele. Gen. Dearborne knows the parties—Sparks’s case mentioned in Mr Steele’s & Sparks’s letters does not seem to require, and, indeed, he does not ask any investigation.
Respectfully Your obt. Servt.
Albert Gallatin
